Case: 13-11993   Date Filed: 07/22/2014   Page: 1 of 4


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-11993
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:12-cr-00012-SPM-GRJ-1




UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

ROBERT STANLEY ZIOLKOWSKI,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                              (July 22, 2014)

Before PRYOR, MARTIN and BLACK, Circuit Judges.

PER CURIAM:
               Case: 13-11993     Date Filed: 07/22/2014    Page: 2 of 4


      Robert Stanley Ziolkowski appeals his 360-month sentence, imposed after a

jury found him guilty of traveling with intent to engage in illicit sexual conduct, in

violation of 18 U.S.C. § 2423(b). On appeal, Ziolkowski argues his sentence is

procedurally and substantively unreasonable because the district court failed to

adequately address all of the 18 U.S.C. § 3553(a) sentencing factors and failed to

give sufficient weight to various mitigating factors. He also contends his sentence

is greater than necessary to accomplish the goals of sentencing. After review of

the record and consideration of the parties’ briefs, we affirm.

      Ziolkowski’s sentence is procedurally reasonable. The district court did not

procedurally err in imposing Ziolkowski’s sentence by failing to consider the

§ 3553(a) factors or by failing to adequately explain the chosen sentence. See Gall

v. United States, 552 U.S. 38, 51 (2007). As we have consistently held, “the

district court is not required to state it has considered each of the § 3553(a) factors

or to discuss each of the factors on the record.” United States v. King, 751 F.3d
1268, 1281 (11th Cir. 2014). At sentencing, the district court stated that a

360-month sentence—which was the statutory maximum and top of the advisory

guidelines range—was appropriate given Ziolkowski’s prior offenses, which

included convictions for sexual abuse and rape; the danger Ziolkowski presented to

the community; his lack of rehabilitation; and his lack of remorse. The district

court also explicitly stated that it had considered all of the § 3553(a) factors in


                                           2
               Case: 13-11993     Date Filed: 07/22/2014     Page: 3 of 4


calculating Ziolkowski’s sentence, incorporated the presentence investigation

report’s findings into its sentence, and explained that the sentence was appropriate

to promote specific and general deterrence. Accordingly, the district court set forth

enough information to satisfy us that it considered the parties’ arguments and had a

reasoned basis for making its decision. See United States v. Kuhlman, 711 F.3d
1321, 1326 (11th Cir. 2013) (“In explaining the sentence, the district court should

set forth enough information to satisfy the reviewing court of the fact that it has

considered the parties’ arguments and has a reasoned basis for making its decision,

but nothing requires the district court to state on the record that it has explicitly

considered each of the § 3553(a) factors or to discuss each of the § 3553(a)

factors.” (quotations, citation, and alteration omitted)).

      Ziolkowski’s sentence is also substantively reasonable. Although

Ziolkowski argues the district court failed to afford adequate weight to his

mitigating circumstances, including his age, health problems, and physical

condition, we will vacate a sentence only if “we are left with the definite and firm

conviction that the district court committed a clear error of judgment in weighing

the § 3553(a) factors by arriving at a sentence that lies outside the range of

reasonable sentences dictated by the facts of the case.” United States v. Irey, 612
F.3d 1160, 1190 (11th Cir. 2010) (en banc) (quotation omitted). The district court

did not commit a clear error of judgment in weighing the § 3553(a) factors. As the


                                            3
              Case: 13-11993     Date Filed: 07/22/2014   Page: 4 of 4


district court noted, Ziolkowski’s sentence was appropriate given the nature and

circumstances of the offense, Ziolkowski’s prior history, the need to deter criminal

conduct, and the need to protect the public. Ziolkowski’s 360-month sentence is

not “outside the range of reasonable sentences dictated by the facts of the case,”

id., and is not greater than necessary to accomplish the purposes of sentencing, see

18 U.S.C. § 3553(a).

      AFFIRMED.




                                          4